                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


KRISTOPHER DOTSON, individually
and on behalf of similarly
situated persons,

          Plaintiffs,

v.                                     Civil Action No. 2:17-cv-00896

P.S. MANAGEMENT, INC.,
PFC, INC., P.S. II,
INCORPORATED, and
P.S. III, INC.,

          Defendants.


                    MEMORANDUM OPINION & ORDER

          Pending is the parties’ joint motion, filed August 27,

2018, for approval of their collective action settlement

agreement.   Also pending is plaintiffs’ separate motion for fees

and costs, filed August 27, 2018.



                                  I.



          The plaintiff initiated this action in this court on

January 25, 2017, charging defendants with alleged violations of

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

and the West Virginia Wage and Maximum Hours Act, W. Va. Code

§21-5C-1 et seq.   Plaintiff Kristopher Dotson, a former employee

of defendants P.S. Management, Inc. and P.S. II, Incorporated,
claimed that defendants under-reimbursed their pizza delivery

drivers for expenses incurred while delivering pizzas to the

point that their employees’ net wages fell below the minimum

wage.   Id. § 216(b).


          On June 30, 2017, the parties filed a stipulation of

conditional collective action certification pursuant to 29

U.S.C. § 216(b) and asked the court to accept the parties’

proposed notice to the class, ECF No. 15, which the court

approved on July 24, 2017, ECF No. 20.       The plaintiff

distributed the notice of the collective action according to the

conditions set by the court, and 176 individuals filed consents

to join the collective action.     The parties undertook continuous

negotiations toward settlement.        They reached an agreement on

July 9, 2018 and filed a joint notice of settlement with the

court the next day.     The parties later filed the pending motion,

seeking approval of the settlement.       Attached to the motion is

the Settlement and Release Agreement.        Plaintiffs also filed a

separate motion seeking costs and fees to which no objection has

been made.   On December 5, 2018, at the request of the court,

the parties filed a supplemental submission in support of their

joint motion.   ECF No. 77.




                                   2
                                 II.



           “The FLSA establishes federal minimum-wage, maximum-

hour, and overtime guarantees that cannot be modified by

contract.”   Genesis HealthCare Corp. v. Symczyk, 569 U.S. 66, 69

(2013).    Doing so would thwart the purpose of the Act, which is

“to protect all covered workers from substandard wages and

oppressive working hours, ‘labor conditions [that are]

detrimental to the maintenance of the minimum standard of living

necessary for health, efficiency, and general well-being of

workers.’”   Barrentine v. Arkansas-Best Freight Sys., 450 U.S.

728, 739 (1981) (alteration in original) (quoting 42 U.S.C. §

202(a)).   Consequently, FLSA claims for back wages can be

settled in only two ways, only one of which is relevant here:

“When employees bring a private action for back wages under the

FLSA, and present to the district court a proposed settlement,

the district court may enter a stipulated judgment after

scrutinizing the settlement for fairness.”    Lynn's Food Stores,

Inc. v. United States, 679 F.2d 1350, 1352-53 (11th Cir. 1982)

(citing Schulte, Inc. v. Gangi, 328 U.S. 108 (1946), and Jarrard

v. Southeastern Shipbuilding Corp., 163 F.2d 960, 961 (5th Cir.

1947)).




                                  3
          Because the Court of Appeals for the Fourth Circuit

has not yet had occasion to endorse a standard for approving

FLSA settlements, “district courts in this circuit typically

employ the considerations set forth by the Eleventh Circuit in

Lynn's Food Stores.”   Kim v. Confidential Studio Inc., No. PWG-

15-410, 2017 WL 3592455 at *2 (D. Md. Aug. 21, 2017) (citing

cases).   As succinctly stated by the district court in

Confidential Studio,

    [t]he settlement must “reflect[ ] a fair and
    reasonable resolution of a bona fide dispute over FLSA
    provisions,” which includes findings with regard to
    (1) whether there are FLSA issues actually in dispute,
    (2) the fairness and reasonableness of the settlement
    in light of the relevant factors from [Federal Rule of
    Civil Procedure] 23, and (3) the reasonableness of the
    attorneys' fees, if included in the agreement.

Id. (second alteration in original) (citing cases and quoting

Lynn's Food Stores, 679 F.2d at 1355).


          First, the FLSA issues here are actually in dispute.

The plaintiffs argue that they are owed unpaid minimum wages,

liquidated damages and interest; defendants disagree.     The

proposed settlement agreement states that “Defendants denied and

continue to deny the Named Plaintiff’s allegations in the

Litigation . . . and denied and continue to deny that they are

liable or owe damages to anyone with respect to the alleged

facts or cause of action asserted in the Litigation.”     ECF No.

74-1, Recitals.

                                 4
         Second, the relevant factors from Rule 23’s assessment

for fairness and reasonableness are as follows:

    (1) The extent of discovery that has taken place; (2)
    the stage of the proceedings, including the
    complexity, expense and likely duration of the
    litigation; (3) the absence of fraud or collusion in
    the settlement; (4) the experience of counsel who have
    represented the plaintiffs; (5) the probability of
    plaintiffs’ success on the merits; and (6) the amount
    of the settlement in relation to the potential
    recovery.

Patel v. Barot, 15 F. Supp. 3d 648, 656 (E.D. Va. 2014); see

also Flinn v. FMC Corp., 528 F.2d 1169, 1173 (4th Cir. 1975);

Irvine v. Destination Wild Dunes Mgmt., Inc., 204 F. Supp. 3d

846, 849 (D.S.C. 2016) (listing the “opinions of class counsel

and class members after receiving notice of the settlement

whether expressed directly or through failure to object” as an

additional factor for courts to consider).


         While discovery in this matter has not ended, the

parties exchanged delivery and reimbursement records for each

opt-in plaintiff.   Careful analysis of this information enabled

the parties to evaluate relevant claims and defenses as well as

estimate damages.   The settlement was the product of arm’s-

length mediation by experienced counsel.     Further, William

Lemons, a highly respected FLSA mediator, presided over

mediation.   Although the mediation session did not conclude with

a settlement, the parties continued to vigorously negotiate



                                 5
afterward.    The parties have been engaged in settlement

discussions since at least January of 2018, when the court

entered an order amending certain deadlines to permit settlement

discussions in this collective action to proceed uninterrupted.

See ECF No. 66.   Further, when employees, represented by

counsel, bring FLSA claims against their employers, there is

some assurance of an adversarial context and therefore a

stronger indication of a fair settlement.    See Lynn’s Food

Stores, 679 F.2d at 1354.


          Counsel for the parties, who are experienced and who

have competently pursued this action, are of the opinion that

the proposed settlement is a “fair and reasonable compromise of

a bona fide dispute.”   ECF No. 74, at 2.   There is no evidence

that their conclusion was reached through fraud or collusion.

Additionally, counsel for the parties maintain that based on the

probability of success on the merits, measured against the risks

and costs of continued litigation, the settlement amount is

reasonable.   See id. at 12-14.


          The proposed settlement is for $300,000.00 from which

the following is to be deducted: one third for attorneys’ fees

of $100,000.00, costs to this point of $10,051.07 and an

incentive payment of $5,000.00 to the named plaintiff, Mr.

Dotson.   All remaining funds, being $184,948.93, are to be


                                  6
distributed to the opt-in plaintiffs on a pro-rata basis

according to an equitable formula determined by each plaintiff’s

number of hours worked, his wage rate, miles driven, and vehicle

reimbursement rate during the applicable limitations period.

ECF No. 74-1, Settlement Terms.


         While the settlement agreement itself is silent as to

the particular calculations which determine the amount to be

paid to each plaintiff, the manner of calculation for the amount

allegedly owed to each plaintiff may be derived from the

Complaint.   Compl., ECF No. 1, ¶¶ 28-44.   Kristopher Dotson was

reimbursed $1.10 per delivery for delivering pizzas in his

personal vehicle on trips that were deemed to average five

miles, for a reimbursement rate of $.22 per mile.    The plaintiff

claimed that this reimbursement rate was too low.    To

illustrate, in 2013 through 2015, the years in which Dotson was

employed by defendants, the IRS business mileage reimbursement

rate was, at its lowest, $.56 per mile.     See IRS, Standard

Mileage Rates, https://www.irs.gov/tax-professionals/standard-

mileage-rates.   Using the IRS reimbursement rate, and noting

that Dotson averaged two deliveries per hour covering ten miles,

Dotson would have been under-reimbursed by approximately $.34

per mile and $3.40 per hour.




                                  7
          The parties know the number of deliveries made by each

plaintiff during the relevant pay periods and the corresponding

total reimbursement paid by the defendants to each plaintiff for

those deliveries.   ECF No. 77-2.       In order to calculate the per-

mile reimbursement rates paid to the employees by defendants,

and accordingly, the additional reimbursements left to be paid,

plaintiffs’ counsel estimated the average delivery distance

driven by each plaintiff.   ECF No. 77, at 2-3.      Thus, the

parties were able to compare the rates actually paid to

plaintiffs with a hypothetical, reasonable reimbursement rate in

order to estimate the maximum value of actual damages available

to the class as a whole.    ECF No. 77-2, at 129.


          By using what the parties believe to be a reasonable,

per-mile reimbursement rate of $.45,1 and by estimating an

average delivery distance of five miles,2 plaintiffs’ counsel




1 The reasonable per-mile reimbursement rate of $.45, agreed to
by the parties, is not actually being paid to the plaintiffs
here, but rather, is being used to set the amount of collective
maximum damages the plaintiffs might obtain so that the parties
can compare that figure with the amount to be paid under the
proposed settlement.
2 Plaintiffs’ counsel settled on a five-mile average delivery

distance because defendants produced one piece of evidence to
show that their reimbursement formula was based on an average
delivery distance of five miles, and one of the opt-in
plaintiffs recorded his odometer readings before and after
making each delivery, which demonstrated that his average
delivery distance was approximately five miles. ECF No. 77-3,
at 2. However, this information and how it relates to the

                                    8
calculated a maximum amount of actual damages of $494,081.79.

In the parties’ joint motion, it was claimed that in settling

for $300,000.00, Mr. Dotson would receive his actual damages if

he was reimbursed at $.45 per mile.    ECF No. 74, at 12.    In the

supplemental submission in support of the joint motion,

plaintiffs’ counsel notes that when he claimed Mr. Dotson would

recover his actual damages in the settlement, he had calculated

the maximum actual damages available to the plaintiffs at

approximately $300,000 by using an estimated delivery distance

of four miles per delivery.    ECF No. 77, at 3.   Counsel

acknowledges that in using the four mile per delivery

estimation, the extent of Mr. Dotson’s recovery under the

settlement was mistakenly misrepresented.    Id.   ECF No. 77, at

3; ECF No. 77-2, at 129.


         The maximum amount of actual damages of $494,081.79

presumes that plaintiffs would be successful in proving

willfulness and thereby obtain a three-year statute of

limitations recovery period.   See 29 U.S.C. §255(a) (“[A] cause

of action arising out of a willful violation [of the FLSA] may

be commenced within three years after the cause of action

accrued.”).   The total settlement here equates to approximately




payment of the settlement funds to the plaintiffs is not
contained in the settlement agreement.

                                  9
sixty-one percent of the plaintiffs’ maximum estimated value of

actual damages ($300,000.00/$494,081.79 = .607).   ECF No. 77, at

3; ECF No. 77-2.


          The parties maintain that the settlement agreement is

fair and reasonable, even when considering that the entire

settlement amount only constitutes sixty-one percent of the

maximum value of actual damages that the plaintiffs’ counsel

estimates plaintiffs might earn through litigation.     ECF No. 77,

at 3-4.   The parties note several cases in which courts have

approved settlements with similar terms.   See, e.g.,    Jiminez v.

Pizzerias, LLC, No. 1:16-CV-22035-KMM, 2017 U.S. Dist. LEXIS

129820, at *11 (S.D. Fla. Aug. 14, 2017) (approving the

settlement of an FLSA pizza delivery claim for an amount

equivalent to approximately two-thirds the maximum value of

actual damages for the 174 opt-in plaintiffs, out of which

attorneys’ fees, costs, and an incentive award would be paid);

Vigna v. Emery Fed. Credit Union, No. 1:15-cv-51, 2016 WL

7034237, at * 3 (S.D. Ohio Dec. 2, 2016) (approving a settlement

constituting fifty-five percent of the wages allegedly owed

under the FLSA to 75 collective class members, out of which

attorneys’ fees, costs, and an incentive award would be paid);

Fuentes Cordova v. R & A Oysters, No. 14-0462-WS-M, 2016 U.S.

Dist. LEXIS 123042, at *2-3 (S.D. Ala. Sept. 12, 2016)



                                10
(approving a settlement constituting fifty percent of the

potential recovery of wages).


         The court is not persuaded that the settlement

agreement presented here is fair and reasonable.


         The amount to actually be distributed to the

plaintiffs here is just under $185,000.00, which amounts to only

37% of the maximum value of actual damages that plaintiffs’

counsel calculates could be won in litigation.     The estimated

maximum actual damages also fails to reflect any amount for

statutory or liquidated damages available to plaintiffs should

they be successful.   See 29 U.S.C. § 216(b).    The FLSA entitles

successful plaintiffs to liquidated damages in an amount equal

to the payment of wages lost.   Id.    Further, the settlement

agreement itself is silent as to the specifics regarding how the

maximum damages were determined and how the pro-rata

distribution of the settlement funds, based on the criteria

listed therein, is to be calculated.     Nor do the parties advise

the court as to what amount each claimant will receive and how

that compares to what he ought to have received had he been

properly paid in the first instance.


         The FLSA also states that “[t]he court in such action

shall, in addition to any judgment awarded to the plaintiff or

plaintiffs, allow a reasonable attorney’s fee to be paid by the

                                11
defendant, and costs of the action.”   Id. (emphasis added).

While counsel for plaintiffs in FLSA cases may petition the

court for reasonable attorney’s fees and costs to be distributed

out of a settlement agreement, the parties here fail to include

the fees and costs owed to plaintiffs’ counsel when considering

the maximum amount that might be obtained by the plaintiffs and

their counsel should they prove successful at trial.


          The court acknowledges that several of the factors

listed above weigh in favor of finding this to be a fair and

reasonable settlement.   However, not only is the amount to

actually be distributed to the plaintiffs merely 37% of the

estimated maximum value of actual damages, it wholly ignores the

potential doubling of that amount through liquidated damages

that plaintiffs might win at trial, as well as the attorney’s

fees and costs.   Liquidated damages are substantial claims here

in view of the low level of reimbursement that is alleged to

have been paid by the defendants to their workers on the job.3

If the plaintiffs were entirely successful on their claims,

according to the figures provided by the parties, they would be

entitled to $988,163.58 (double the amount of actual damages),

and counsel for the plaintiffs would be entitled to fees and


3 Even in their calculation of damages, the reimbursement rate
the parties use is $.45 as opposed to the IRS reimbursement rate
of $.56 per mile.

                                12
costs independent of that award.     Yet the plaintiffs’ recovery

under this settlement agreement represents only a minor fraction

of that amount.


          Additionally, the absence of specifics in the

settlement agreement as to what each plaintiff will actually be

paid, and how each payment is to be calculated, is particularly

concerning given that the parties have provided the court with

three different calculations of the reimbursement owed to the

plaintiffs.   See ECF No. 77, at 1-3.    For these reasons as well,

the court is unable to find that the settlement agreement is

fair and reasonable.


          Inasmuch as the court does not find the settlement

amount fair and reasonable, it need not assess the

reasonableness of the attorney’s fees and costs included in the

agreement or the propriety of the incentive payment to Mr.

Dotson.



                               III.



          For the foregoing reasons, the court finds that the

parties have not satisfied the three requirements for approving

the settlement of an FLSA claim for unpaid minimum wages.

Accordingly, it is ORDERED that the parties’ joint motion for


                                13
final certification of the collective action, for approval of

the settlement agreement and for dismissal of this action be,

and hereby is, denied without prejudice, and that plaintiffs’

motion for fees and costs be, and hereby is, denied without

prejudice.


           It is further ORDERED that the parties file, within

thirty days of the entry of this order, a Rule 26(f) report so

that the court my set a schedule by which this matter will

proceed.


           The Clerk is directed to transmit copes of this order

to all counsel of record and to any unrepresented parties.


                       Enter: March 29, 2019




                                14
